Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Micks, et al., US 2017/0131719 A1, in view of Zhang, et al., US 2010/0104199 A1.
As per Claim 21, Micks teaches a vehicle (¶ 41; vehicle 202 of Figure 2) comprising: 
a sensor for capturing sensor data (¶¶ 45, 51); 
a collision-avoidance system being configured to perform operations (¶¶ 30-31; ultrasound system 114 of Figure 1) including: 
receiving sensor data from the sensor (¶¶ 45-46); and
determining one or more first regions of the sensor data in which the vehicle can traverse without colliding or impacting one or more objects within an environment of the vehicle (¶ 45) and one or more second regions of the sensor data in which the vehicle cannot traverse without colliding or impacting the one or more objects (¶¶ 44-45). 

determining that the vehicle is likely to travel into one of the second regions (¶¶ 53, 63-64) based at least in part on vehicle data indicative of a speed of the vehicle and a trajectory of the vehicle (¶¶ 54-55, 70-71); and 
in response to determining that the vehicle is likely to travel into one of the second regions, generating a collision-avoidance signal, the collision-avoidance signal being associated with an action that avoids a collision or minimizes the impact of the collision of the vehicle associated with the second regions of the sensor data (¶ 122).  
It would have been obvious to a person of skill in the art, at the time of the invention, to combine the sensor system of Micks with the probability determination system of Zhang, in order to reduce a data processing burden on a collision avoidance system.
As per Claim 22, Micks further teaches a vehicle control system to control the vehicle (¶ 24; vehicle control system 100 of Figure 1), the vehicle control system being configured to (i) receive sensor input from the sensor (¶ 25; e.g., camera systems 110 of Figure 1), and (ii) generate, based on the sensor input, vehicle control signals (¶ 25; “to control braking, acceleration, steering or the like”).
As per Claim 23, Micks teaches that the collision-avoidance signal overrides at least one of the vehicle control signals generated by the vehicle control system (¶ 46).

As per Claim 25, Micks does not expressly teach that determining the one or more first regions of the sensor data and the one or more second regions of the sensor data comprises: determining one or more probabilities associated with the one or more first regions.  Zhang teach that determining the one or more first regions of the sensor data and the one or more second regions of the sensor data comprises: determining one or more probabilities associated with the one or more first regions (¶ 52-53, 63-64).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 26, Micks does not expressly teach that a probability of the one or more probabilities indicates the probability that the vehicle can traverse the respective first region without colliding or impacting the one or more objects.  Zhang teaches that a probability of the one or more probabilities indicates the probability that the vehicle can traverse the respective first region without colliding or impacting the one or more objects (¶¶ 52-53, 57; “clear path likelihood”).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 27, Micks teaches that the collision-avoidance system is further configured to perform operations including: detecting the one or more objects within the environment of the vehicle (¶¶ 25, 27).
As per Claim 28, Micks does not expressly teach that determining that the vehicle is likely to travel into one of the second regions based at least in part on vehicle data indicative of the speed of the vehicle and the trajectory of the vehicle comprises: determining a spatial parameter for at least one second region, the spatial parameter indicating at least one of a distance between the vehicle and an object, a heading of the object, or a speed of the object.  Zhang teaches that determining that the 
As per Claim 29, Micks teaches that the collision-avoidance signal causes the vehicle to activate one or more brakes of the vehicle (¶¶ 24-25).
As per Claim 30, Micks teaches a collision-avoidance system on a vehicle (¶ 46), the collision-avoidance system comprising circuitry configured to: 
receive sensor data from a sensor (¶¶ 45, 51); and
determine one or more first regions of the sensor data in which the vehicle can traverse without colliding or impacting one or more objects within an environment of the vehicle (¶ 45) and one or more second regions of the sensor data in which the vehicle cannot traverse without colliding or impacting the one or more objects (¶¶ 44-45). 
Micks does not expressly teach: determining that the vehicle is likely to travel into one of the second regions based at least in part on vehicle data indicative of a speed of the vehicle and a trajectory of the vehicle; and in response to determining that the vehicle is likely to travel into one of the second regions, generating a collision-avoidance signal, the collision-avoidance signal being associated with an action that avoids a collision or minimizes the impact of the collision of the vehicle associated with the second regions of the sensor data.  Zhang teaches: 
determining that the vehicle is likely to travel into one of the second regions (¶¶ 53, 63-64) based at least in part on vehicle data indicative of a speed of the vehicle and a trajectory of the vehicle (¶¶ 54-55, 70-71); and 
in response to determining that the vehicle is likely to travel into one of the second regions, generating a collision-avoidance signal, the collision-avoidance signal being associated with an action that avoids a collision or minimizes the impact of the collision of the vehicle associated with the second regions of the sensor data (¶ 122).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 31, Micks teaches that the one or more first regions of the sensor data and the one or more second regions of the sensor data are determined based at least in part on a machine-learned model (¶¶ 38, 57, 62).
As per Claim 32, Micks teaches that the collision-avoidance signal causes the vehicle to activate one or more brakes of the vehicle (¶¶ 24-25).
As per Claim 33, Micks teaches that the collision-avoidance signal overrides at least one of vehicle control signal generated by a vehicle control system separate from the collision-avoidance system (¶ 46).
As per Claim 34, Micks teaches that the circuitry is further configured to: detect the one or more objects within the environment of the vehicle (¶¶ 25, 27).
As per Claim 35, Micks teaches that the one or more first regions of the sensor data and the one or more second regions of the sensor data are determined based at least in part on the detection of the one or more objects within the environment of the vehicle (¶¶ 25-28).
As per Claim 36, Micks does not expressly teach that determining that the vehicle is likely to travel into one of the second regions based at least in part on vehicle data indicative of the speed of the vehicle and the trajectory of the vehicle comprises: determining a spatial parameter for at least one second region, the spatial parameter indicating at least one of a distance between the vehicle and an object, a heading of the object, or a speed of the object.  Zhang teaches that determining that the vehicle is likely to travel into one of the second regions based at least in part on vehicle data indicative 
As per Claim 37, Micks teaches that the sensor is a camera and that the sensor data is camera image data (¶¶ 13, 25, 29, 32).
As per Claim 38, Micks teaches a computer-implemented method of operating a collision-avoidance system on a vehicle (¶¶ 21, 25), comprising: 
receiving sensor data from the sensor (¶¶ 45, 51); and
determining one or more first regions of the sensor data in which the vehicle can traverse without colliding or impacting one or more objects within an environment of the vehicle and one or more second regions of the sensor data in which the vehicle cannot traverse without colliding or impacting the one or more objects (¶¶ 44-45). 
Micks does not expressly teach: determining that the vehicle is likely to travel into one of the second regions based at least in part on vehicle data indicative of a speed of the vehicle and a trajectory of the vehicle; and in response to determining that the vehicle is likely to travel into one of the second regions, generating a collision-avoidance signal, the collision-avoidance signal being associated with an action that avoids a collision or minimizes the impact of the collision of the vehicle associated with the second regions of the sensor data.  Zhang teaches: 
determining that the vehicle is likely to travel into one of the second regions (¶¶ 53, 63-64) based at least in part on vehicle data indicative of a speed of the vehicle and a trajectory of the vehicle (¶¶ 54-55, 70-71); and 
in response to determining that the vehicle is likely to travel into one of the second regions, generating a collision-avoidance signal, the collision-avoidance signal being associated with an 
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 39, Micks further teaches detecting one or more locations of the one or more objects within the environment of the vehicle (¶¶ 24, 29; to detect “a driver head orientation” or “body language of a driver”).
As per Claim 40, Micks teaches that determining the one or more first regions of the sensor data and the one or more second regions of the sensor data comprises: determining the one or more first regions of the sensor data and the one or more second regions of the sensor data based at least in part on the one or more locations of the one or more objects (¶¶ 30-31).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,649,464 (“the ‘464 patent”) and over claims 1-20 of U.S. Patent No. 10,007,269 (“the ‘269 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the ,464 patent and the ‘269 both teach a collision avoidance system that uses a camera and a set of other sensors to collect other environmental data from around an autonomous-capable vehicle.  The ‘464 patent and the ‘269 patent also teach a collision-avoidance system that receives data from the camera and the sensors, and then determines a likelihood of collision with other vehicles or other objects in traffic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016, or you can reach supervisor Thomas Black at (571) 272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661